Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Upon reconsideration of the previous 35 USC 103 rejection made in view of Gschwind, Genden and Ramagopal and the arguments in the remarks filed on 4/14/2022, the claims are deemed allowable.  The claims are deemed allowable because the prior art of record has not taught either individually or in combination together with all other claimed features “fusing the prefix instruction and the suffix instruction as a single fused instruction …issuing from the full entry of the issue queue the suffix instruction and a field of the prefix instruction, issuing from the full entry of the issue queue the suffix instruction and a field of the prefix instruction, wherein an opcode of the suffix instruction is issued to a load store unit of the processor, and a field of the suffix instruction and the field of the prefix instruction are issued to the execution unit of the processor; forming, by the execution unit, operands of the suffix instruction, at least one operand of the operands formed based on the current instruction address; sending, by the execution unit, the operands to the load store unit; and executing, by the load store unit, the suffix instruction using the operands formed by the execution unit” as claimed in similar claims 1, 10 and 19.
	In particular, as the applicant argues on pages 12-13, the combination of Gschwind and Genden would not teach issuing the fused instructions from a full entry such that an opcode of the suffix instruction is issued to a load store unit of the processor, and a field of the suffix instruction and the field of the prefix instruction are issued to the execution unit of the processor; forming, by the execution unit, operands of the suffix instruction as claimed.  For example, Gschwind discloses the fused instruction including a prefix and suffix instruction but does not explicitly disclose issuing the prefix and suffix instructions from a full entry of an issue queue such that an opcode of the suffix instruction is issued to a load store unit of the processor, and a field of the suffix instruction and the field of the prefix instruction are issued to the execution unit of the processor.   Genden does disclose issuing of a single fused instruction from a full entry as to issue the single fused instruction to an execution unit in a single cycle (see Genden paragraphs [0021-0024]); however, this teaching of Genden would teach away from issuing parts of a fused instruction to two different execution units as to execute a fused instruction.  Therefore, the combination of Gschwind and Genden would not teach a unique combination of fusing instructions and issuing different parts of the fused instruction to two different execution units to execute the two consecutive instructions fused into a single fused instruction.
	Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.  Additionally, as all previously presented and potential rejections under 35 USC 112 and 103 have been overcome by the persuasive arguments of the remarks filed on 4/14/2022, the application is now in condition for allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183